Name: Commission Regulation (EC) NoÃ 467/2006 of 21 March 2006 determining the extent to which applications lodged in March 2006 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2006 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 22.3.2006 EN Official Journal of the European Union L 83/11 COMMISSION REGULATION (EC) No 467/2006 of 21 March 2006 determining the extent to which applications lodged in March 2006 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2006 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector (1) , and in particular Article 5(6) thereof, Whereas: The applications for import licences lodged for the period 1 April to 30 June 2006 are for quantities less than the quantities available and can therefore be met in full. HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 2006 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 1 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 208, 19.8.2003, p. 3. Regulation as amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). ANNEX Group Percentage of acceptance of import licences submitted for the period 1 April to 30 June 2006 G2 100 G3  G4  G5  G6  G7 